                                                                  JS-6


 1
 2
 3
 4
 5
 6
 7
 8
 9
10                        UNITED STATES DISTRICT COURT
11                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                             WESTERN DIVISION
13
     WAYNE GALL,                        No. CV 18-03553 DSF (AGRx)
14
             Plaintiff,                 DISMISSAL ORDER
15
                    v.                  Honorable Dale S. Fischer
16                                      United States District Judge
     U.S. FOOD AND DRUG
17   ADMINISTRATION,
18           Defendant.
19
20
21
22
23
24
25
26
27
28
 1         Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure and the
 2   separately filed stipulation of the parties, this action is dismissed with prejudice. Each
 3   party shall bear its own fees, costs, and expenses.
 4
 5           February 27, 2019                        ________________________________
                                                       ___________________________
      Dated:________________________
 6                                                    DALE S. FISCHER
                                                      United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  1
